EDGERTON, Circuit Judge
(dissenting).
The present petitioner was the appellant in East Ohio Gas Co. v. Tax Commission of Ohio, 1931, 283 U.S. 465, at page 470, 51 S.Ct. 499, at page 500, 75 L.Ed. 1171. The Supreme Court said unanimously: “The transportation of gas from wells outside Ohio by the lines of the producing companies to the state line and thence by means of appellant’s high pressure transmission lines to their connection with its local systems is essentially national — not local — in character and is interstate commerce within as well as without that State. The mere fact that the title or the custody of the gas passes while it is en route from 'State to State is not determinative of the question where interstate commerce ends.” Cf. Southern Natural Gas Corporation v. Alabama, 1937, 301 U.S. 148, 154, 57 S. Ct. 696, 81 L.Ed. 970.
Congress passed the Natural Gas Act in 1938. The Supreme Court has said unanimously: “There is nothing in the terms of the Act or in its legislative history to indicate that Congress intended that a more restricted meaning be attributed to the phrase ‘in interstate commerce’ than that which theretofore had been given to it in the opinions of this Court.” Interstate Natural Gas Co., Inc. v. Federal Power Commission, 1947, 331 U.S. 682, 688, 67 S.Ct. 1482, 1486, 91 L.Ed. 1742.